UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DENISE DESANCTIS,
Plaintiff-Appellant,

v.                                                                    No. 95-2403

MYRTLE HASTINGS,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Edward S. Northrop, Senior District Judge.
(CA-95-73-N)

Submitted: December 31, 1996

Decided: January 13, 1997

Before HALL, ERVIN, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Joseph F. Schanno, MCINTOSH & SCHANNO, P.A., Berlin, Mary-
land, for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Denise DeSanctis appeals the district court's order denying her
motion to reconsider the court's denial of her motion to amend her
complaint. Finding no abuse of discretion, we affirm.

DeSanctis, a Virginia resident, filed a civil action on January 10,
1995, against Myrtle Hastings, a Maryland resident, alleging diversity
jurisdiction and seeking damages of $150,000. DeSanctis claimed that
she and Hastings were involved in an automobile accident on January
13, 1992, and that Hastings was negligent. DeSanctis obtained a sum-
mons on January 11, 1995, and attempted to serve Hastings. DeSanc-
tis discovered, however, that Hastings had died on January 3, 1994.
DeSanctis filed a motion to amend her complaint under Rules 17 and
25 of the Federal Rules of Civil Procedure to substitute Hastings'
estate as defendant and to then require service on the estate's
representatives--Hastings' two children.

The district court denied the motion to amend and dismissed the
complaint. DeSanctis filed a motion to reconsider the court's dis-
missal, contending that she should have been permitted to amend her
complaint and substitute the estate for Hastings under Fed. R. Civ. P.
15(c). The district court denied DeSanctis' motion for reconsidera-
tion, finding that she provided no evidence establishing she was a
creditor or interested person or that Hastings' personal representatives
were obligated to notify her of Hastings' death. This appeal followed.

On appeal, DeSanctis challenges the district court's denial of her
motion for reconsideration. We construe the motion as filed under
Fed. R. Civ. P. 59(e), because it was filed within ten days of the entry
of the underlying judgment. See Fed. R. Civ. P. 59(e). We review the
denial of a Rule 59(e) motion for an abuse of discretion. Collison v.
International Chem. Workers Union, 34 F.3d 233, 236 (4th Cir.
1994).

We find no abuse of discretion in this case. DeSanctis correctly
notes that federal courts apply state substantive law and federal proce-

                    2
dural law--including Fed. R. Civ. P. 15(c)--in diversity cases. See
Hottle v. Beech Aircraft Corp., 47 F.3d 106, 109 (4th Cir. 1995);
Davis v. Piper Aircraft Corp., 615 F.2d 606, 611-12 (4th Cir. 1980).
Rule 15(c) provides that

          [a]n amendment of a pleading relates back to the date of the
          original pleading when . . . the amendment changes the
          party or the naming of the party against whom a claim is
          asserted if [the claim or defense arose out of the conduct,
          transaction, or occurrence set forth in the original pleading]
          and, within the period provided by Rule 4(m) for service of
          the summons and complaint, the party to be brought in by
          amendment (A) has received such notice of the institution
          of the action that the party will not be prejudiced in main-
          taining a defense on the merits, and (B) knew or should have
          known that, but for a mistake concerning the identity of the
          proper party, the action would have been brought against the
          party.

Fed. R. Civ. P. 15(c)(3).

It is undisputed that the case against the estate arose out of the
same occurrence as the case against Hastings. DeSanctis fails to meet
the requirements of Rule 15(c), however, in that the personal repre-
sentatives of Hastings' estate she seeks to substitute for Hastings did
not receive notice or possess knowledge of the action within the time
for service--120 days after filing of the complaint--as evidenced by
the district court's order to show cause why the case should not be
dismissed for failure to serve. Without service, the estate's representa-
tives could not have been aware of the suit within 120 days of the fil-
ing of the complaint.* By the express terms of Rule 15(c), therefore,
the amendment for which DeSanctis moves cannot relate back to the
filing of the complaint, and the action against the estate cannot
thereby be brought within the statute of limitations. The statute of
limitations expired three days after DeSanctis filed the complaint.
_________________________________________________________________
*Although the district court denied the motion to amend because the
estate did not have notice of the action within the limitations period, the
standard before the 1991 amendment to Rule 15(c), we find the error
harmless.

                    3
Because the district court properly denied DeSanctis' motion to
amend her complaint, the court did not abuse its discretion in denying
her motion for reconsideration.

DeSanctis, however, urges this Court not to bar her from relief in
federal court where she could obtain relief in state court under
Greentree v. Fertitta, 659 A.2d 1325 (Md. 1995)--a case decided one
day after the district court denied her motion for reconsideration.
Because Rule 15(c) of the Federal Rules of Civil Procedure controls,
we reject this argument. See Hottle, 47 F.3d at 109; Davis, 615 F.2d
at 611-12.

Accordingly, we affirm the district court's order denying DeSanc-
tis' Rule 59(e) motion. We grant DeSanctis' motion to waive oral
argument because the facts and legal contentions are adequately pres-
ented in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                    4